 

Exhibit 10.1

Harrison Vickers & Waterman, Inc.

 

ACTION IN WRITING BY THE BOARD OF DIRECTORS

 

The undersigned, being all the members of the Board of Directors of Harrison
Vickers & Waterman, Inc., a Nevada corporation (the "Corporation"), hereby
consents to and takes the following actions:

 

RESOLVED, that the resignation of Roy Warren from all positions as an Officer
and Director of the Corporation as of July 31, 2017 be and hereby is accepted by
the Board of Directors of the Corporation; and

 

RESOLVED, that the resignation of Conrad Huss from all positions as an Officer
and Director of the Corporation as of the effective date of this written consent
be and hereby is accepted by the Board of Directors of the Corporation; and

 

RESOLVED FURTHER, that the Board of Directors shall consist of two (2) directors
and Jeffrey Canouse be and hereby is elected to fill the vacancy on the Board of
Directors of the Corporation, to serve as such until his successor shall have
been elected and shall have qualified, or until his earlier death, resignation
or removal in accordance with the By-Laws of the Corporation; and

 

RESOLVED FURTHER, that Jeffrey Canouse be and hereby is elected to serve as
President, Chief Executive Officer, Principal Financial Officer, and Principal
Accounting Officer of the Corporation to hold such offices in accordance with
the By-Laws of the Corporation until his successor shall have been duly elected
and qualified or until their early death, resignation or removal in accordance
with the By-Laws of the Corporation; and

 

RESOLVED FURTHER, that, as compensation for their services, the Corporation
shall issue (a) to Conrad Huss a promissory note in the amount of $75,000.00,
(b) to Isaac Onn a promissory note in the amount of $25,000.00, and (c) to
Jeffrey Canouse a monthly stipend of $5,000.00 in cash and a promissory note in
the amount of $5,000.00; and

 

RESOLVED FURTHER, that the proper officers of the Corporation, or any of them,
are hereby authorized and directed to execute all documents and take all other
actions necessary or advisable in order to carry out and perform the purposes of
the foregoing resolutions; and

 

RESOLVED FURTHER, that the execution by the officers, of any document authorized
by the foregoing resolutions or any document executed in the accomplishment of
any action or actions so authorized, is (or shall become upon delivery) the
enforceable and binding act and obligation of the Corporation; and

 

Signature Page Shall Follow

--------------------------------------------------------------------------------

Harrison Vickers & Waterman, Inc.

 

ACTION IN WRITING BY THE BOARD OF DIRECTORS

 

Signature Page

 

 

IN WITNESS WHEREOF, the undersigned has executed this instrument as of the 14th
day of August 2017.

 

 

/s/ Isaac Onn

Isaac Onn

 

 

/s/ Conrad Huss

Conrad Huss

 